DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 	Claims 2, 3, 10, 14, 16, 17, 19, 20, 24, 26, 27, 30, 32-35, 41, 43, 49, 50, 54, 56, 58, 62, 65, 68, and 76-87 remain pending.
Claims 49, 50, 54, 56, 58, 62, 65, and 68 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the response filed 11/18/2019.
Claims 2, 3, 10, 14, 16, 17, 19, 20, 24, 26, 27, 30, 32-35, 41, 43, and 76-87 are under consideration.  
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 14, 16, 17, 19, 20, 24, 26, 27, 30, 32-35, 41, 76-78, and 81 stand rejected under 35 U.S.C. 103 as being unpatentable over of Khvorova et al (US 20050246794) in view of Wu et al (Proc. Am. Assoc. Cancer Res. Annual Meeting (2008), of record), Prakash et al (US 20140343123, of record) and Manoharan et al (US 8106022, of record).
Khvorova taught a method for selecting functional hyperfunctional siRNAs.  An algorithm was developed for selecting such siRNAs, based on optimized design criteria that take into account characteristics attributed to highly active siRNAs including the identity of specific bases at specific positions, the overall GC content, and melting temperature of potential internal repeats that result in inter- or intra-molecular structures for one strand of the duplex.  See paragraphs 144-187. The siRNAs may be used in pools, and each siRNA is preferably 19 base pairs in length (paragraphs 428 and 434) with fully complementary strands.  Khvorova also taught a method of gene silencing, comprising introducing into a cell at least one siRNA selected according to the methods of the invention. The siRNAs can be introduced by allowing passive uptake of siRNAs, or through the use of a DNA vector encoding the siRNAs (paragraphs 138 and 188).  

Instant SEQ ID NO: 1 (RNA form) 314 GCCAUGGCUGUGGACAGUACUCUGCUCAAAGAA 346
Khvorova SEQ ID NO: 383207                  5’-GGACAGUACUCUGCUCAAA-3’
Khvorova SEQ ID NO: 383237                   5’-GACAGUACUCUGCUCAAAG-3’		
Khvorova SEQ ID NO: 383213                    5’-ACAGUACUCUGCUCAAAGA-3’		
Khvorova SEQ ID NO: 383214                       5’-GUACUCUGCUCAAAGAAGU-3’	  

In view of the teaching that the siRNAs of Khvorova preferably comprise 19 base pairs where the antisense strand is 100% complementary to the mRNA target, Khvorova is considered to teach siRNAs comprising the target sequences listed as SEQ ID NOS: 383207, 383213, 383214, and 383237 as sense strands and their perfect complements as antisense strands. Because Khvorova identified siRNA target sequences with 17 or 19 nucleotides within the instantly claimed target sequence (nucleotides 314-346 of SEQ ID NO: 1), Khvorova is considered to have disclosed siRNAs comprising sense strands and antisense strands of 19 nucleotides each forming 19 base pairs, where the antisense strands comprised regions of 19 nucleotides (SEQ ID NOS: 383207, 383237, and 383213) or 17 nucleotides (SEQ ID NO: 383214) that are perfectly complementary 
With regard to claims 3, 19, and 20, Khvorova taught that siRNAs could comprise chemical modifications such 2’-O-methyl, 2’-F, and phosphorothioate groups (paragraph 298), such that one of skill could have immediately envisioned such modifications in the disclosed siRNAs directed to LECT2.
With regard to claim 17, Khvorova taught that the siRNAs may have 2-nucleotide 3’-overhangs mimicking natural siRNAs (paragraph 296) such that one of skill could have immediately envisioned this variation to the disclosed LECT2 siRNAs.
	Regarding instant clam 32, Khvorova is considered to teach siRNAs comprising antisense strands that comprise a region of complementarity that consists of an antisense sequence complementary to at least 15 contiguous nucleotides differing by no more than 3 nucleotides from nucleotides 314-346 of SEQ ID NO: 1 that can be found in one of instant SEQ ID NOS: 614, 616, 620, 622, 624, 626, 630, or 632.  For example, at least 15 nucleotides of the perfect complement of Khvorova SEQ ID NO; 383207 (i.e. the antisense strand for SEQ ID NO: 383207) can be found in instant SEQ ID NOS: 614, 616, 620, 622, 624, 626, 630, or 632.
 	Regarding claims 33 and 81, the siRNAs of Khvorova comprised “a sequence” of each of SEQ ID NOS: 607-632.  Please note that the claims do not require the entire sequence of any of the recited SEQ ID NOS. 
With regard to claims 35 and 41, the siRNAs of Khvorova could be formulated in physiologically acceptable solutions and lipid carriers (paragraph 445).

Wu studied the role of LECT2 in hepatocellular carcinoma invasion and angiogenesis, and performed experiments in which Huh7 cells were transfected with siRNA directed against LECT2 mRNA. See abstract and page 12, first paragraph.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the siRNAs of Khvorova in experiments to study the function of LECT2 in liver cells such as those of Wu.  Doing so would have been no more than the simple substitution of one set of siRNAs for another (See MPEP 2143(I)(B). One would have had a reasonable expectation of success because the siRNAs of Khvorova were selected by an algorithm designed to produced hyperfunctional siRNA, and because Khvorova showed, e.g. at Fig. 15, that most randomly selected siRNAs provided inhibitory activity.
While Khvorova also taught that cellular uptake of siRNAs could be facilitated by conjugation of a ligand (paragraph 116, 307, and 316), Khvorova did not teach an siRNA sense strand comprising a ligand as required by instant claim 2. 
Prakash taught that siRNA compounds could be targeted to liver cells by conjugation of N-acetylgalactosamine groups to the 3' end of the sense strand (as recited by instant claims 24 and 26). See abstract and paragraph 7, which refers to US Patent 8106022 (Manoharan) for examples of N-acetylgalactosamine groups for use in conjugating to siRNAs.
Manoharan taught many groups comprising N-acetylgalactosamine that were suitable for conjugating to siRNAs, including e.g. 

    PNG
    media_image1.png
    158
    364
    media_image1.png
    Greyscale

See claim 15.  It is noted that this conjugate comprises the structures in instant claims 27 and 30.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the duplex RNAs of Khvorova by conjugating an N-acetylgalactosamine targeting ligand to the 3’-end of the sense strand.  One would have been motivated to do so in order to facilitate study of LECT2 function in liver cells in vivo or in vitro (accounting for the limitations of claim 34). The studies of Wu indicated that there was interest in LECT2 function in liver, and it is routine in the art to assess the function of genes in vivo after in vitro studies such as those of Wu. The targeting ligand of Prakash and Manoharan would be expected to allow one of skill to direct the siRNA to liver cells with specificity, and one of skill would have been motivated to take advantage of this effect.  Thus the invention as a whole was prima facie obvious.

80, 82-87 

Claims 43 and 79 stand rejected under 35 U.S.C. 103 as being unpatentable over of Khvorova et al (US 20050246794), Wu et al (2008), Prakash et al (US 20140343123, of record) and Manoharan et al (US 8106022, of record) as applied to s 2, 10, 14, 16, 24, 26, 27, 30, 32-35, 41, 76-78, and 81 above, and further in view of Sah et al (US 20100120893, of record).
The teachings of Khvorova, Wu, Prakash, and Manoharan are discussed above and can be combined to render obvious methods of studying LECT2 gene function in a liver cell, such as a Huh-7 cell using siRNAs targeted to liver cells with a GalNAc ligand conjugated to the siRNA sense strand. Khvorova indicated that siRNAs could be introduced into cells by any method that is known, including lipid mediated means (paragraph 316).
None of the cited references taught formulation of siRNA with LPD11, or a siRNA with at least 20 modified nucleotides. 
Sah taught compositions and methods for administering siRNAs to cells.  Among these were several lipid nanoparticle “LPN” formulations. Paragraph 13 indicates that siRNAs were formulated in LNP01, LNP09, and LNP11 formulations.
Sah also taught that dsRNAs for RNA interference could comprise 10 or more modified nucleotides (paragraph 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have formulated the duplex RNA of Khvorova in the LNP11 formulation of Sah.  One would have been motivated to do so in order to facilitate study of LECT2 function in liver cells in vivo. The studies of Wu indicated that there was interest in LECT2 function in liver, and it is routine in the art to assess the function of genes in vivo after in vitro studies such as those of Wu. The LNP11 formulation of Sah would be expected to allow one of skill to effectively achieve delivery to liver cells in vivo because 
Regarding claim 79, and the requirement for at least 20 modified nucleotides, it is noted that those of skill appreciate that nucleotide modifications can affect both stability against nucleases (Sah at paragraph 104) and affinity to target (Sah at paragraph 99).   Absent evidence that the number of 20 modified nucleotides recited in claim 79 is critical for function or provides some secondary consideration such as an unexpected result, it is considered to have been obvious to have arrived at this number of modified nucleotides in view of the teaching of Sah that a dsRNAs for RNA interference could comprise more than 10 modified nucleotides, and the knowledge that such modifications affected the performance of the siRNAs.  One of ordinary skill would have arrived at such a number of modifications in the process of optimizing performance. 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.
At pages 11 and 12 of the response, Applicant argues that  a person having ordinary skill in the art reading Khvorova would not have been motivated to combine it with Wu, which teaches increasing LECT2 expression, to arrive at the claimed dsRNAs for inhibiting LECT2 inhibition because the disclosure of Wu is in an entirely different context, e.g., nucleic acid drug as opposed to protein drug, and it clearly aims to solve a different problem than the Applicant, e.g., inhibiting LECT2 expression vs. increasing in vitro or in vivo.
At pages 12 and 13 of the response, Applicant argues that in vitro screening of the claimed dsRNAs targeting LECT2 in primary Cynomolgus monkey hepatocytes provides unexpected results, relying for support on Table 7. Applicant’s explanation that the tested siRNAs were in fact modified with the L96 ligand is appreciated.  However, Applicant’s arguments are unpersuasive. MPEP 716.02(b) requires that the results relied upon must, in fact, be unexpected and significant. Applicant has not shown or explained why the obtained results are considered to be unexpected.  For example, Applicant has provided no explanation as to why the addition to an siRNA of a ligand that specifically recognizes a receptor on the target cells would not reasonably be expected to increase uptake of the siRNAs into the target cells, thereby decreasing the amount of administered siRNA required to achieve a given degree of inhibition. Moreover, MPEP 716.02(b)(III) and 716.02(e) indicate that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims, but Applicant has not pointed to any such comparison.  

Finally, it is noted that MPEP 716.02(d) requires that the unexpected results relied upon to overcome the prima facie case of obviousness must be commensurate in scope with the claims.  In this case, the claims do not limit the degree of complementarity between the antisense strand “region of complementarity” and the 15 contiguous nucleotides differing by no more than 3 nucleotides from nucleotides 314-346 of SEQ ID NO: 1.”  Accordingly the claims embrace dsRNAs with antisense strands that have less complementarity to the target mRNA than those that were relied on to provide evidence of unexpected results, such that the alleged unexpected results are prima facie case of obviousness are not commensurate in scope with claims 2, 3, 10, 14, 16, 17, 19, 20, 24, 26, 32-35, 41, 43, and 76-82 as required by MPEP 716.02(d).
For these reasons the rejections are maintained.

Conclusion
	No claim is allowed. No claim is allowed. Claims 80 and 82-87 are objected to because they depend from a rejected claim, but would be allowable if rewritten in independent form incorporating all of the limitations of the claims from which they depend.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635